In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
        ___________________________
             No. 02-21-00067-CV
        ___________________________

IN RE ELEPHANT INSURANCE COMPANY, Relator



                Original Proceeding
   342nd District Court of Tarrant County, Texas
         Trial Court No. 342-321069-20


      Before Bassel, Birdwell, and Wallach, JJ.
        Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Real party in interest Amber Savala sued her insurance carrier, relator Elephant

Insurance Company, to recover benefits under an uninsured/underinsured motorist

(UIM) policy.     The trial court compelled the deposition of relator’s corporate

representative on six topics, and relator seeks mandamus relief from that order. We

express no opinion on the trial court’s order because we believe that the trial court

should have the opportunity to reconsider it in light of the Texas Supreme Court’s

recent opinion addressing the taking of an insurer’s corporate representative’s

deposition in a suit seeking UIM benefits and the relevance, proportionality, and

deposition scope analyses that the supreme court applied to determine permissible

topics for such a deposition. See In re USAA Gen. Indem. Co., No. 20-0281, 2021 WL

2483767, at *5–8 (Tex. June 18, 2021) (orig. proceeding). Accordingly, to give the trial

court that opportunity, we deny the petition for writ of mandamus without prejudice,

and we release this court’s March 16, 2021 stay. See In re Liberty Cty. Mut. Ins. Co., No.

20-0983, 2021 WL 2483764 (Tex. June 18, 2021) (orig. proceeding).

                                                       Per Curiam

Delivered: June 24, 2021




                                            2